UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7663


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOYCE KAY GODWIN, a/k/a Joyce Ann Lowrance, a/k/a Joyce Ann Burleson,
a/k/a Joyce Ann Adkins, a/k/a Brenda Kay Adkins, a/k/a Joyce Ann Cox, a/k/a Ann
Godwin, a/k/a Joyce Graham, a/k/a Cathy Roberts,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:17-cr-00008-MR-WCM-1)


Submitted: May 12, 2021                                            Decided: June 2, 2021


Before KEENAN and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joyce Kay Godwin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joyce Kay Godwin appeals the district court’s order denying her motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). After reviewing the record, we

conclude that the district court did not abuse its discretion in denying Godwin’s motion.

See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard of review).

Accordingly, we affirm for the reasons stated by the district court. United States v. Godwin,

No. 1:17-cr-00008-MR-WCM-1 (W.D.N.C. Sept. 29, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2